UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-09148 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1801 Bayberry Court, Richmond, Virginia 23226-8100 (Address of principal executive offices) (Zip Code) (804) 289-9600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated FilerxAccelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of October 28, 2014, 48,573,324 shares of $1 par value common stock were outstanding. 1 Part I - Financial Information Item 1.Financial Statements THE BRINK’S COMPANY and subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, (In millions) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Prepaid expenses and other Deferred income taxes Total current assets Property and equipment, net Goodwill Other intangibles Deferred income taxes Other Total assets $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings $ Current maturities of long-term debt Accounts payable Accrued liabilities Total current liabilities Long-term debt Accrued pension costs Retirement benefits other than pensions Deferred income taxes Other Total liabilities Contingent liabilities (notes 3, 4, 11and 12) Equity: The Brink’s Company (“Brink’s”) shareholders: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Brink’s shareholders Noncontrolling interests Total equity Total liabilities and equity $ See accompanying notes to consolidated financial statements. 2 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Income (Loss) (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, (In millions, except for per share amounts) Revenues $ Costs and expenses: Cost of revenues Selling, general and administrative expenses Total costs and expenses Other operating income (expense) Operating profit (loss) Interest expense Interest and other income (expense) Income (loss) from continuing operations before tax Provision (benefit) for income taxes Income (loss) from continuing operations Income (loss) from discontinued operations, net of tax Net income (loss) Less net income (loss) attributable to noncontrolling interests Net income (loss) attributable to Brink’s Amounts attributable to Brink’s Continuing operations Discontinued operations Net income (loss) attributable to Brink’s $ Earnings (loss) per share attributable to Brink’s common shareholders(a) Basic: Continuing operations $ Discontinued operations Net income (loss) Diluted: Continuing operations $ Discontinued operations Net income (loss) Weighted-average shares Basic Diluted Cash dividends paid per common share $ (a) Amounts may not add due to rounding See accompanying notes to consolidated financial statements. 3 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, (In millions) Net income (loss) $ ) Benefit plan adjustments: Benefit plan experience gains Benefit plan prior service (costs) credits ) ) Deferred profit sharing ) - ) - Total benefit plan adjustments Foreign currency translation adjustments ) ) ) Unrealized losses on available-for-sale securities ) ) Gains (losses) on cash flow hedges ) ) Other comprehensive income (loss) before tax ) ) Provision for income taxes Other comprehensive income (loss) ) ) Comprehensive income (loss) ) ) Less comprehensive income (loss) attributable to noncontrolling interests ) ) Comprehensive income (loss) attributable to Brink's $ ) ) See accompanying notes to consolidated financial statements. 4 THE BRINK’S COMPANY and subsidiaries Consolidated Statement of Equity Nine Months ended September 30, 2014 (Unaudited) Attributable to Brink’s Capital Accumulated Attributable in Excess Other to Common of Par Retained Comprehensive Noncontrolling (In millions) Shares Stock Value Earnings Loss Interests Total Balance as of December 31, 2013 $ ) Net income (loss) - - - ) - ) ) Other comprehensive income (loss) - ) ) ) Dividends to: Brink’s common shareholders ($0.30 per share) - - - ) - - ) Noncontrolling interests - ) ) Share-based compensation: Stock options and awards: Compensation expense - Consideration from exerciseof stock options - Reduction in excess tax benefit of stock compensation - - ) - - - ) Other share-based benefit programs ) - - Capital contributions from noncontrolling interest - Balance as of September 30, 2014 $ ) See accompanying notes to consolidated financial statements. 5 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In millions) Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss from discontinued operations, net of tax ) Depreciation and amortization Share-based compensation expense Deferred income taxes ) ) Gains: Available-for-sale securities ) ) Property and other investments ) ) Business acquisitions - ) Impairment loss - Retirement benefit funding (more) less than expense: Pension ) Other than pension Remeasurement loss due to Venezuela currency devaluation Other operating Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable and income taxes receivable ) ) Accounts payable, income taxes payable and accrued liabilities Customer obligations ) Prepaid and other current assets ) ) Other ) ) Discontinued operations ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions ) ) Sales of available-for-sale securities Cash proceeds from sale of property and other investments Other ) ) Discontinued operations ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Borrowings (repayments) of debt: Short-term debt ) Long-term revolving credit facilities Other long-term debt: Borrowings Repayments ) ) Acquisition of a noncontrolling interest in a subsidiary - ) Payment of acquisition-related obligation - ) Dividends to: Shareholders of Brink’s ) ) Noncontrolling interests in subsidiaries ) ) Proceeds from exercise of stock options Minimum tax withholdings associated with share-based compensation ) ) Other ) ) Discontinued operations - ) Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Cash and cash equivalents: Increase (decrease) ) Balance at beginning of period Balance at end of period $ See accompanying notes to consolidated financial statements. 6 THE BRINK’S COMPANY and subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The Brink’s Company (along with its subsidiaries, “Brink’s” or “we”) has four geographic operating segments: · Latin America · Europe, Middle East, and Africa (“EMEA”) · North America (U.S. and Canada) · Asia Pacific Our unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and applicable quarterly reporting regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, the unaudited consolidated financial statements do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for interim periods are not necessarily indicative of the results that may be expected for the full year.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes in our Annual Report on Form 10-K for the year ended December 31, 2013. We have made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements. Actual results could differ materially from these estimates.The most significant estimates are related to goodwill and other long-lived assets, pension and other retirement benefit obligations, legal contingencies, costs associated with restructuring activities, foreign currency translation and deferred tax assets. The consolidated financial statements include all of the assets, liabilities, revenues, expenses and cash flows of Brink’s and all entities in which Brink’s has a controlling voting interest.Intercompany accounts and transactions between consolidated companies have been eliminated in consolidation. Foreign Currency Translation Our consolidated financial statements are reported in U.S. dollars.Our foreign subsidiaries maintain their records primarily in the currency of the country in which they operate. The method of translating local currency financial information into U.S. dollars depends on whether the economy in which our foreign subsidiary operates has been designated as highly inflationary or not. Economies with a three-year cumulative inflation rate of more than 100% are considered highly inflationary. Assets and liabilities of foreign subsidiaries in non-highly inflationary economies are translated into U.S. dollars using rates of exchange at the balance sheet date. Translation adjustments are recorded in other comprehensive income (loss). Revenues and expenses are translated at rates of exchange in effect during the year. Transaction gains and losses are recorded in net income. Foreign subsidiaries that operate in highly inflationary countries use the U.S. dollar as their functional currency. Local-currency monetary assets and liabilities are remeasured into U.S. dollars using rates of exchange as of each balance sheet date, with remeasurement adjustments and other transaction gains and losses recognized in earnings. Non-monetary assets and liabilities do not fluctuate with changes in local currency exchange rates to the dollar. Venezuela The economy in Venezuela has had significant inflation in the last several years.We consolidate our Venezuelan results using our accounting policy for subsidiaries operating in highly inflationary economies. Since 2003, the Venezuelan government has controlled the exchange of local currency into other currencies, including the U.S. dollar. The Venezuelan government requires that currency exchanges be made at official rates or through auctions controlled by the government.Different exchange processes exist for different industries and purposes.The government does not approve all requests to convert bolivars to other currencies. 7 The government devalued the official rate for essential services in February 2013 from 5.3 to 6.3 bolivars to the dollar.Late in 2013, the government added another official exchange process, known as SICAD, for travel and certain other purposes, made available at government discretion.The published rate for this process in the first nine months of 2014 ranged from 10.0 to 12.0 bolivars to the U.S. dollar. Since the end of the first quarter of 2013, we have only been able to obtain dollars once using the SICAD process.We do not know whether we will be able to access the SICAD process again in the future. On March 24, 2014, the government initiated another exchange mechanism known as SICAD II. Conversions under this mechanism are also subject to specific eligibility requirements. Transactions have been reported to be in a range of 49 to 52 bolivars to the dollar. Through September 30, 2014, we received approval to obtain $1.2 million (weighted average exchange rate of 51) through the SICAD II mechanism. We do not know whether we will be able to access dollars under this new process on a consistent basis in the future. As a result of the restrictions on currency exchange, we have in the past been unable to obtain sufficient U.S. dollars to purchase certain imported supplies and fixed assets to fully operate our business in Venezuela.Consequently, we have occasionally purchased more expensive, bolivar-denominated supplies and fixed assets.Furthermore, there is a risk that the current SICAD II process will be discontinued or not accessible when needed in the future, which may prevent us from obtaining dollars to operate our Venezuelan operations. Remeasurement rates during 2013.Through January 31, 2013, we used an official rate of 5.3 bolivars to the dollar to remeasure our bolivar-denominated monetary assets and liabilities into U.S. dollars and to translate our revenue and expenses.After the devaluation in February 2013, we began to use the 6.3 official exchange rate to remeasure bolivar denominated monetary assets and liabilities and to translate our revenue and expenses.We recognized a $13.4 million net remeasurement loss in the first nine months of 2013 when we changed from the 5.3 to 6.3 exchange rate.The after-tax effect of these losses attributable to noncontrolling interests was $4.7 million in the first nine months of 2013. Remeasurement rates during 2014.Through March 23, 2014, we used the official rate of 6.3 bolivars to the dollar to remeasure our bolivar denominated monetary assets and liabilities into U.S. dollars and to translate our revenue and expenses.Effective March 24, 2014, we began to use the exchange rate published for the SICAD II process to remeasure bolivar denominated monetary assets and liabilities and to translate our revenue and expenses.We recognized a $121.6 million net remeasurement loss in the first nine months of 2014 when we changed from the official rate of 6.3 to SICAD II exchange rate, which has averaged approximately 50 since opening on March 24, 2014.Transaction gains and losses since March 31, 2014 have not been significant.At September 30, 2014, the rate was approximately 50.The after-tax effect of these losses attributable to noncontrolling interests was $39.7 million in the first nine months of 2014. Remeasuring our Venezuelan results using the SICAD II rate has had the following effects on our reported results: · Brink’s Venezuela has become a less-significant component of Brink’s consolidated revenue and operating profit. · Our investment in our Venezuelan operations on an equity-method basis has declined.Our investment was $125.3 million at December 31, 2013, and was $60.6 million at September 30, 2014. · Our bolivar-denominated net monetary assets included in our consolidated balance sheets has declined.Our bolivar-denominated net monetary assets were $120.4 million (including $93.8 million of cash and cash equivalents) at December 31, 2013, and were $22.8 million (including $17.6 million of cash and cash equivalents) at September 30, 2014. 8 Note 2 – Segment information We identify our operating segments based on how ourchief operating decision maker (“CODM”) allocates resources, assesses performance and makes decisions.Our CODM is our President, and Chief Executive Officer.Our CODM evaluates performance and allocates resources based on operating profit or loss for the geographic components of Brink’s, excluding non-segment expenses. We have four geographic operating segments: Latin America; Europe, Middle East and Africa (“EMEA”); North America and Asia Pacific.These four operating segments are also our reportable segments. We currently serve customers in more than 100 countries, including approximately 43 countries where we operate subsidiaries. The primary services of the reportable segments include: · Cash-in-Transit (“CIT”) Services – armored vehicle transportation of valuables · ATM Services – replenishing and maintaining customers’ automated teller machines; providing network infrastructure services · Global Services – secure international transportation of valuables · Cash Management Services o Currency and coin counting and sorting; deposit preparation and reconciliations; other cash management services o Safe and safe control device installation and servicing (including our patented CompuSafe® service) o Check and cash processing services for banking customers (“Virtual Vault Services”) o Check imaging services for banking customers · Payment Services – bill payment and processing services on behalf of utility companies and other billers at any of our Brink’s or Brink’s operated payment locations in Latin America; Brink’s Money™ prepaid payroll cards; Brink’s Checkout™ e-commerce online payment services · Security and Guarding Services – protection of airports, offices, and certain other locations in Europe with or without electronic surveillance, access control, fire prevention and highly trained patrolling personnel Three Months Nine Months Ended September 30, Ended September 30, (In millions) Revenues: Latin America $ EMEA North America Asia Pacific Revenues $ Three Months Nine Months Ended September 30, Ended September 30, (In millions) Operating profit (loss): Latin America $ ) ) EMEA North America Asia Pacific Segment operating profit (loss) ) Non-segment ) ) ) Operating profit (loss) $ ) 9 Note 3 – Retirement benefits Pension plans We have various defined-benefit pension plans covering eligible current and former employees.Benefits under most plans are based on salary and years of service. The components of net periodic pension cost for our pension plans were as follows: U.S. Plans Non-U.S. Plans Total (In millions) Three months ended September 30, Service cost $
